Citation Nr: 1604305	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-24 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus, bilateral hallux rigidus, and degenerative arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2015, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that at the Board hearing the Veteran and his representative raised the issue of whether or not claims for secondary service connection were currently on appeal.  A review of the record shows that the May 2012 rating decision denied service connection for degenerative disease of the lumbar spine, bilateral hip strain, bilateral knee strain, and bilateral ankle strain all secondary to service-connected bilateral pes planus, bilateral hallux rigidus, and degenerative arthritis of the right foot.  The Veteran filed a May 2013 Notice of Disagreement and the RO issued a September 2013 Statement of the Case.  However, the Veteran did not file a Form 9 Substantive Appeal within 60 days of the Statement of the Case or at any time since.  

Accordingly, the Board finds that applications to reopen the Veteran's claims for service connection for bilateral knee strain, bilateral ankle strain, bilateral hip strain, and degenerative disease of the lumbar spine conditions secondary to service connected bilateral pes planus, bilateral hallux rigidus, and degenerative arthritis of the right foot have been raised by the record in a September 2014 statement made during the Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In support of the Veteran's claim for an increased rating for bilateral pes planus, bilateral hallux rigidus, and degenerative arthritis of the right foot, a VA Form 21-0960M-6 Disability Benefits Questionnaire (DBQ) for foot conditions, including flatfoot was completed.  During the course of the examination, the examiner associated other disorders with the Veteran's service-connected foot conditions to include neuropathy, plantar fasciitis, hammer toe, hallux valgus, and degenerative arthritis of the left foot.  However, the record does not adequately address findings as to those disorders.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to ascertain the severity of the Veteran's current service-connected bilateral pes planus, bilateral hallux rigidus, and degenerative arthritis of the right foot, in addition to the recently associated and diagnosed conditions of neuropathy, plantar fasciitis, hammer toe, hallux valgus, and arthritis of the left foot.  

At the Veteran's Board hearing he testified that he also received treatment for his foot conditions from his private physician.  Accordingly, the RO should contact the Veteran and request that he provide contact information for the private physician regarding any treatment he received for his bilateral foot conditions.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  The Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should be made thereafter be made to obtain any outstanding Veteran's treatment records from his private physician.  

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him to determine the severity and etiology of any diagnosed bilateral foot disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

a)  Diagnose all current bilateral foot conditions.

b)  Determine the current severity of the Veteran's bilateral pes planus, bilateral hallux rigidus, degenerative arthritis of the feet, and associated neuropathy, plantar fasciitis, hammer toes, and halgus valgus.

The examiner should note that the September 2015 DBQ examination identified additional conditions of neuropathy, plantar fasciitis, hammer toe, hallux valgus, and degenerative arthritis of the left foot as being associated with the Veteran's service-connected bilateral foot disability.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



